Citation Nr: 1414851	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  05-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a back disorder, including degenerative joint disease (DJD), L5 spondylolysis, and L5-S1 spondylolisthesis.

2.  Whether there was clear and unmistakable error (CUE) in April 1967 and September 1971 rating decisions that denied entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to November 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that found that new and material evidence was not received to reopen the Veteran's claim for service connection for spondylolisthesis L5-S1 or any back condition.  An April 2005 rating decision confirmed the denial of benefits.  A May 2013 rating decision found that there was no CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disorder.

In a January 2008 decision, the Board reopened the Veteran's claim for service connection for a back disorder, and then remanded the matter to the RO for further development.  

Thereafter, in January 2011, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the Veteran's claim of entitlement to service connection for a back disorder, including DJD, L5 spondylolysis, and L5-S1 spondylolisthesis.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in February 2011.  In April 2011, the Veteran was given an opportunity to present additional argument and submitted numerous written responses. 

In June 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board directed the RO to adjudicate the Veteran's claim of whether there was CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disorder.  The Board further directed that, if a sufficient appeal was received, the issue should be returned to the Board.  A supplemental statement of the case (SSOC) was to be issued for any claim not fully granted.

In a May 2013 rating decision, the RO found that there was no CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disorder.  

In a June 2013 signed statement, the Veteran said that he firmly disagreed with the RO's May 2013 decision and requested that his case be returned to the Board.  The Board accepts the Veteran's statement as a timely notice of disagreement (NOD) as to the matter of whether there was CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disorder.  However, the record does not reflect that the RO issued a statement of the case on this issue.  Hence, the Board must remand the matter for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999). 

A SSOC was not issued regarding the Veteran's claim for service connection for a back disorder.

The Veteran's appeal for service connection for a back disorder is inextricably intertwined with his CUE claim, as a successful CUE claim would affect the finality of those decisions.  See 38 C.F.R. § 3.105(a) (2013); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the Veteran's filing of a timely NOD with the RO's May 2013 decision regarding his CUE claim, the Board must defer consideration of his claim for service connection for a back disorder.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of whether there was CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disorder.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board.

2. If any issue on appeal is not fully granted, issue a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


